DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 46, 54, 56, 58, and 60 are objected to because of the following informalities:    
Claim 46 recites “second reflect plate” in line 2. It is suggested to amend the limitation to “second reflection plate” for consistency and clarification.
Claim 54 is a duplicate claim of claim 45, claim 56 is a duplicate of claim 46, claim 58 is a duplicate of claim 47, claim 60 is a duplicate of claim 48.
It is noted that it is also not immediately clear if applicant intends on referring to only one of the surfaces between the first and second reflection plates in claim 54, such that it is suggested to use the language “a surface of one of the first reflection plate and the second reflection plate” to be clear. The limitations as currently written reads to mean each of the surfaces of the first and second reflection plates. Similarly, if applicant intends to refer to only one of the first and second reflection plates, the limitations should clearly recite the difference.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 45-48, 54, 56, 58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the other end of the unit module" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim as no “other end” of the unit module had been identified in the claim, such that without any details provided for the unit module, there is the possibility that the unit module has multiple ends, where it is unclear which of the multiple ends would be interpreted as “the other end” that is referenced by the limitation. For the purpose of examination, the limitation has been interpreted to be directed to the opposite end of the previously mentioned end in the unit module recited. 
Additionally, the claim recites the limitation “an incident surface of the sunlight of the photovoltaic cell” twice in the claim. It is unclear if there is a difference between the two recitations such that one or two incident surfaces are being referenced. Clarification and correction are requested.
Claims 45 and 54 recite the limitation “a surface of each of the first reflection plate and second reflection plate comprises a metal mirror surface, a glass mirror surface, or a plastic mirror surface”.  However, claim 38 from which claim 45 depends upon already recites each of the first reflection plate and second reflection plate comprises a reflection surface, such that it is unclear if this surface comprising a metal mirror surface, a glass mirror surface, or a plastic mirror surface is the same or different from the previously mentioned reflection surface. For the purpose of examination, the limitation is interpreted to be directed to the same reflection surface as previously recited in claim 38. Clarification and correction are requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 45-47, 54, 56, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne (US 2010/0206303).
Regarding claim 38, Thorne discloses a photovoltaic cell module (100; see Figure 1A) comprising a unit module (solar panel 104) and reflection plates (concentrating portions 112), 
wherein the unit module comprises at least one photovoltaic cell comprising a light absorbing layer and an electrode (inherent components of a photovoltaic module; [0037]), 
the reflection plates comprise a first reflection plate (112 on the left in Figure 1B) connected to one end of the unit module and inclined at a predetermined angle with respect to an incident surface of the sunlight of the photovoltaic cell (122)(see Figure 1B) and a second reflection plate (112 on the right in Figure 1B) connected to the other end of the unit module and inclined at a predetermined angle with respect to an incident surface of the sunlight of the photovoltaic cell (see Figure 1B), 
the first reflection plate and the second reflection plate are arranged to face each other (see Figure 1B), 
each of the first reflection plate and second reflection plate comprises a reflection surface (110) and an attachment surface (where indented shoulders 118 are located; see Figure 1A),
the reflection surface is connected to a front side of the unit module without a step (see Figure 1A) and the attachment surface is formed with a step equal to a thickness of the unit module as the attachment surface is elongated from the reflection surface (see Figures 1A and 1B), the attachment surface being connected to a back of the unit module (see Figure 1B).
Regarding claims 45 and 54, Thorne discloses all the claim limitations as set forth above, and further discloses a surface of each of the first reflection plate and second reflection plate comprises a metal mirror surface, a glass mirror surface, or a plastic mirror surface (reflective metallic coatings or mirrors; [0038].  
Regarding claims 46 and 56, Thorne discloses all the claim limitations as set forth above, and further discloses each of the first reflection plate and second reflect plate comprises a transparent substrate and a light reflecting material attached on the transparent substrate (it is disclosed the V-shaped frame 102 can be made from thermoplastic polymer sheet or thermoset polymer and have reflective metallic coatings applied on top; [0038]).  
Regarding claims 47 and 58, Thorne discloses all the claim limitations as set forth above, and further discloses a substrate of each reflection plate comprises an insulating material (it is disclosed the V-shaped frame 102 can be made from thermoplastic polymer sheet or thermoset polymer; [0038]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 48 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 2010/0206303).
Regarding claims 48 and 60, Thorne discloses all the claim limitations as set forth above, and further discloses the inner surface (110) of the V-shaped frame include at least one opening (116) below the photovoltaic panel to reduce the effects of wind borne aerodynamic forces ([0038]; see Figure 1A), but the reference does not expressly disclose the first reflection plate and the second reflection plate comprise at least one hole through which wind passes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as modifying the first reflection plate and the second reflection plate to comprise at least one hole through which wind passes, as taught by Thorne above, so that the section above the photovoltaic panel can also have the characteristic of reducing the effects of wind borne aerodynamic forces and not just the area below. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant asserts the claim objections have been addressed by the amendments. However, numerous issues remain, as set forth in the Office Action above.
Applicant asserts the 35 USC 112 (b) rejections have been addressed by the amendments. However, some issues remain and new issues have been introduced, as set forth in the Office Action above.
Applicant’s arguments with respect to claim(s) 38, 45-48, 54, 56, 58 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721